Citation Nr: 0409309	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  02-13 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to March 
1972.

The instant appeal arose from a January 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Jackson, Mississippi, which denied the claim for 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
low back disability.

The veteran presented testimony before Board at the Jackson 
VARO in June 2003.


REMAND

The veteran testified before the Board that "B. T.", an 
attorney at the VA medical center (VAMC) in Jackson had 
paperwork or evidence that could be pertinent to his claim.  
(The RO should refer to the first page of the Board Hearing 
Transcript for the full name of "B.T.")  The Board notes 
that the only attorney named "B. T." on a list of employees 
checked by the Board is not at the VAMC but with the Jackson 
Regional Counsel's Office, VA Office of General Counsel.  
None of the paperwork or evidence from "B.T." appears to be 
among the evidence of record.  Accordingly, remand is 
required in this case to attempt to obtain these records.

Accordingly, this case is remanded for the following action:

1.  The RO should attempt to obtain any 
paperwork or evidence pertinent to this 
claim from "B.T.", Jackson Regional 
Counsel's Office, VA Office of General 
Counsel.

2.  After the action requested above has 
been completed, the RO should again 
review all of the evidence of record.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  

The case should then be returned to the Board for further 
appellate consideration, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


